Case 3:20-cv-00557-VAB Document 69-3 Filed 10/23/20 Page 1 of 4




EXHIBIT C
           Case 3:20-cv-00557-VAB Document 69-3 Filed 10/23/20 Page 2 of 4


From:              McDevitt, Jerry
To:                Gregory Del Gaizo
Cc:                Krasik, Curtis B.
Subject:           Re: 8-3-20 World Wrestling Entertainment - Correspondence
Date:              Friday, August 14, 2020 8:22:43 AM


Daniel Kramer and Justin Anderson at Paul Weiss.

Sent from my iPhone


       On Aug 14, 2020, at 1:13 AM, Gregory Del Gaizo
       <GDelGaizo@robbinsllp.com> wrote:


       ﻿
       Jerry,

       We have not been contacted by the Company's new counsel. We would appreciate it if you
       could provide us with the name and firm of the person handling the matter going forward.

       Thank you,

       Gregory Del Gaizo
       Attorney at Law
       Robbins LLP

       From: McDevitt, Jerry <Jerry.McDevitt@klgates.com>
       Sent: Monday, August 10, 2020 12:28 PM
       To: Gregory Del Gaizo <GDelGaizo@robbinsllp.com>; Krasik, Curtis B.
       <Curtis.Krasik@klgates.com>
       Subject: RE: 8-3-20 World Wrestling Entertainment - Correspondence

       Greg,
       I wanted to let you know that WWE will be using other counsel on these Saudi matters,
       and that new counsel is in the process of clearing conflicts today. I have advised them
       of your outstanding 220 requests and that a response is due you. Kindly give us a few
       days and they will be in touch

       Jerry S. McDevitt
       K&L Gates LLP
       K&L Gates Center
       210 Sixth Avenue
       Pittsburgh, PA 15222
       Phone: 412-355-8608
       Cell: 412-708-9328
       Fax: 412-355-6501
       jerry.mcdevitt@klgates.com
       www.klgates.com


       From: McDevitt, Jerry <Jerry.McDevitt@klgates.com>
 Case 3:20-cv-00557-VAB Document 69-3 Filed 10/23/20 Page 3 of 4


Sent: Friday, August 07, 2020 1:38 PM
To: Gregory Del Gaizo <GDelGaizo@robbinsllp.com>; Krasik, Curtis B.
<Curtis.Krasik@klgates.com>
Subject: Re: 8-3-20 World Wrestling Entertainment - Correspondence

Greg,
 We intend to let you know our position by Monday. Things have been
complicated a bit by the storms in connecticut which have knocked out power in
the residences of the folks we deal with who are working remotely.
 In the meantime, kindly execute snd return the confidentiality agreement we
sent to you.

Sent from my iPad


          On Aug 7, 2020, at 12:43 PM, Gregory Del Gaizo
          <GDelGaizo@robbinsllp.com> wrote:

      ﻿



      Jerry,

      In light of the Court's ruling yesterday in the related 10b case (attached), we
      again ask the Company to reconsider its denial of our client's inspection
      demand. Please let us know the Company's position by Monday.

      Thank you,

      Gregory Del Gaizo
      Attorney at Law
      Robbins LLP



      From: Beth A. Hartman <BHartman@robbinsllp.com>
      Sent: Monday, August 3, 2020 2:45 PM
      To: jerry.mcdevitt@klgates.com
      Cc: rmaniskas@rmclasslaw.com; Gregory Del Gaizo
      <GDelGaizo@robbinsllp.com>
      Subject: 8-3-20 World Wrestling Entertainment - Correspondence

      Dear Mr. McDevitt,

      On behalf of Gregory E. Del Gaizo, I attach the following correspondence.

      Kind regards,

      Beth A. Hartman
      Legal Secretary
      Robbins LLP
      5040 Shoreham Place
          Case 3:20-cv-00557-VAB Document 69-3 Filed 10/23/20 Page 4 of 4


                 San Diego, CA 92122
                 Telephone: (619) 525-3990
                 Facsimile: (619) 525-3991
                 Email: BHartman@robbinsllp.com
                 www.robbinsllp.com


                 This message and any attached documents contain information from the law firm of
                 Robbins LLP that may be privileged, confidential and/or exempt from disclosure under
                 applicable law. If you are not the intended recipient, you may not read, copy, distribute or
                 use this information. If you have received this email in error, please notify the sender and/or
                 Robbins LLP immediately by reply email and/or by telephone at (619) 525-3990 and delete
                 this copy from your email system. Thank you.



                 P      Please consider the environment before printing this email.
                 <CITY OF WARREN POLICE And FIRE RETIREMENT SYSTEM
                 individually and on behalf of a.pdf>

        This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
        privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
        intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
        prohibited. If you have received this e-mail in error, please contact me at Jerry.McDevitt@klgates.com.-4



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that
any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in
error, please contact me at Jerry.McDevitt@klgates.com.-4
